Case 2:18-cv-08420-RGK-PJW Document 132 Filed 08/06/20 Page 1 of 2 Page ID #:948




    1 Gary S. Lincenberg – State Bar No. 123058
         glincenberg@birdmarella.com
    2 Ariel A. Neuman – State Bar No. 241594
         aneuman@birdmarella.com
    3 Gopi K. Panchapakesan – State Bar No. 279586
         gpanchapakesan@birdmarella.com
    4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
      DROOKS, LINCENBERG & RHOW, P.C.
    5 1875 Century Park East, 23rd Floor
      Los Angeles, California 90067-2561
    6 Telephone: (310) 201-2100
      Facsimile: (310) 201-2110
    7
      Attorneys for Claimant John Brunst
    8
    9                              UNITED STATES DISTRICT COURT
   10               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12 UNITED STATES OF AMERICA,                          CASE NO. 2:18-cv-8420-RGK-PJWx
   13                     Plaintiff,                     CERTIFICATION AND NOTICE
                                                         OF INTERESTED PARTIES
   14               vs.
                                                         Assigned to Hon. R. Gary Klausner
   15 $1,546,076.35 IN BANK FUNDS                        Courtroom 850
      SEIZED FROM REPUBLIC BANK
   16 OF ARIZONA ACCOUNT ‘1889,
      et al.,
   17
                  Defendants.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        3664340.1
                                 CERTIFICATION AND NOTICE OF INTERESTED PARTIES
Case 2:18-cv-08420-RGK-PJW Document 132 Filed 08/06/20 Page 2 of 2 Page ID #:949




    1 TO THE COURT AND ALL PARTIES OF RECORD:
    2               The undersigned, counsel of record for John Brunst, certifies that the
    3 following listed party (or parties) may have a pecuniary interest in the outcome of
    4 this case. These representations are made to enable the Court to evaluate possible
    5 disqualification or recusal.
    6               Party                                     Connection/Interest
    7               John Brunst                               Claimant
    8               Michael Lacey                             Potential Claimant
    9               James Larkin                              Potential Claimant
   10               Scott Spear                               Potential Claimant
   11               Troy Larkin                               Potential Claimant
   12               Ramon Larkin                              Potential Claimant
   13               Margaret Larkin                           Potential Claimant
   14               Medalist Holdings, Inc.                   Potential Claimant
   15               Leeward Holdings, LLC                     Potential Claimant
   16               Camarillo Holdings, LLC                   Potential Claimant
   17               Vermillion Holdings, LLC                  Potential Claimant
   18               Cereus Properties, LLC                    Potential Claimant
   19               Shearwater Investments, LLC               Potential Claimant
   20
   21 DATED: August 6, 2020                       Respectfully submitted,
   22
                                                  Gary S. Lincenberg
   23                                             Ariel A. Neuman
                                                  Gopi K. Panchapakesan
   24
                                                  Bird, Marella, Boxer, Wolpert, Nessim,
   25                                             Drooks, Lincenberg & Rhow, P.C.
   26                                             By:         /s/ Gopi K. Panchapakesan
   27                                                               Gopi K. Panchapakesan
   28                                                   Attorneys for John Brunst

        3664340.1
                                                         2
                                  CERTIFICATION AND NOTICE OF INTERESTED PARTIES
